DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (i.e. claims 1-10) in the reply filed on 07/28/2022 is acknowledged. The traversal is on the ground(s) that the restriction requirement of Groups I and III is based on a bare conclusion with no support provided and that there is no mutual exclusivity between Groups I and III. Applicant’s argument are not found persuasive. Last paragraph in pg. 3 of the CTRS dated 06/02/2022 provides the specific limitations that makes Groups I and III mutually exclusive. 
Applicant also argues that there is no  burden in searching and examining Groups I-III because they share some words. Applicant’s argument is not found persuasive because the sharing of some elements/words does not prove overlapping of scope (See MPEP 806.05). Since none of the claimed inventions would infringe another invention (see reasons/differences provided on the restriction and claims), Inventions I-III do not overlap in scope (See MPEP 806.05). Although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive. Additionally, the examination on the merits of apparatus claims differs from that of method claims. Moreover, the prior art applied to Group I in this office action is not applicable to Group III (See MPEP 808.02). Therefor the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner which makes the restriction requirement between Groups I-III proper.
	With respect to the restriction requirement between species, applicant argues the restriction requirement between Species A1 and A3. The restriction requirement between Species A1 and A3
 is withdrawn in view of Applicant’s arguments in pg. 3 of remarks dated 07/28/2022. However, since Applicant did not elect the Group directed to the system (i.e. Group II), the restriction requirement between Groups I-III is maintained and claim 1-10 are generic, the withdrawal of  the restriction requirement between Species A1 and A3 is irrelevant with respect to the elected Group I and elected claims 1-10. 
The requirement is still deemed proper and is therefore made FINAL. Accordingly, claim(s) 11-20 is/are withdrawn as being directed to nonelected Groups and/or Species, and claim(s) 1-10 is/are examined herein.
Specification
The abstract of the disclosure is objected to because the language in the abstract should not repeat information given in the title and the abstract describes methods already known in the art (See prior art made of record). A correction is required. See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “method of stress resolution” and “determining stress resolution profile parameters of an ultrasonic input” which make the scope of the claim indefinite. The term “stress resolution” can have multiple plausible interpretations.  For instance, the term "stress resolution" may be interpreted as a process step of calibrating/determining from some ultrasonic measurement the stress in a part, whereas it is clear from the description and drawings (e.g. Fig. 6 of applicant’s published application) that the intended purpose of the application is to perform a stress relieving of the building part during the additive manufacturing of the part by applying an ultrasonic input to relieve stress as he part is built up. Examiner recommends applicant to change “stress resolution” with --stress relief-- or --stress relieving--.
Claim(s) 2-10 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 2 recites the limitation “wherein the determined stress resolution profile parameters include a determined frequency of the ultrasonic input and comprising:  evaluating …; and modifying …” which is unclear. It is unclear whether the evaluating and modifying steps are additional steps of the method or sub-steps of the determining step. The limitation has been examined below as if the limitation read --wherein the determined stress resolution profile parameters include a determined frequency of the ultrasonic input, and wherein the method further comprises:  evaluating …; and modifying--.
Claim 3 recites the limitation “the determined parameters include a determined frequency of the ultrasonic input and a determined amplitude of the ultrasonic input and comprising tuning the ultrasonic input to each individual layer throughout the build of the product” which is unclear. It is unclear whether the tuning  step is an additional step of the method, a sub-step of the determining step or a sub-step of the varying step. The limitation has been examined below as if the limitation read --the determined parameters include a determined frequency of the ultrasonic input and a determined amplitude of the ultrasonic input, and wherein the method further comprises tuning the ultrasonic input to each individual layer throughout the build of the product--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mironets (US 20150314373).
Regarding claim 1, Mironets discloses a method of stress resolution in forming a product by additive manufacturing (P0006, 0018, claim 8), the method comprising:
determining stress resolution profile parameters of an ultrasonic input based on physical properties of the product (determining frequency and amplitude parameters of an Ultrasonic Impact Treatment provided by a transducer based on the geometry/shape, internal stresses, deformations, cracking, and/or distortions of the product: P0023, 0015, 0018, 0020, 0030, 0035);
adding successive layers of a material to build the product (P0003, 0010, 0013, Fig. 1);
adding energy to incorporate the material of each layer into the product (P0003, 0010, 0013-0014, Fig. 1);
applying, by an ultrasonic transducer (32), the ultrasonic input with the determined stress resolution profile parameters to resolve stress as the product is built up (P0017-0018, 0023, Fig. 1);
varying the ultrasonic input as a depth of the material incorporated into the product increases (P0023, 0026).

    PNG
    media_image1.png
    490
    457
    media_image1.png
    Greyscale

Regarding claim 8, Mironets further discloses/suggests the step of applying the ultrasonic input concurrent with the step of adding energy to incorporate the material into the product for the benefit(s) of  providing stress relief as the part is being built without increasing fabrication time (P0019, and Fig. 1). Official notice is taken that the step of applying the ultrasonic input concurrent with the step of adding energy to incorporate the material into the product for the benefit(s) of providing stress relief as the part is being built is known and desirable in the art. Additionally, the transposition of these steps is obvious in the absence of new or unexpected results. See MPEP 2144.04 IV C.
Regarding claim 9, Mironets further discloses the step of building the product on a build platform (P0015, Fig. 1); and coupling the ultrasonic transducer with the build platform (P0015-0017, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironets as applied to claim 1 above, and further in view of Iordache (US 20070040005) and/or Wu (US 20090049912).
Regarding claim 2, Mironets further discloses wherein the determined stress resolution profile parameters include a determined frequency of the ultrasonic input (P0023, 0035), wherein the method further comprises evaluating whether the determined frequency corresponds to a resonant frequency of the product (P0018, 0023). 
Mironets fails to disclose the step of modifying the determined parameters when the determined frequency corresponds to a resonant frequency of the product. However, Mironets discloses/envisions to modify the determined parameters to ensure that UIT is effective (P0018). Since the determined parameters are taught as being result effective and optimizable variables to optimize stress relief, its optimization are obvious/desirable.  
	In an analogous art, methods of providing stress relief during welding of similar products via the application of an ultrasonic input, Iordache discloses the technique of using/applying ultrasonic parameters (e.g. frequencies and amplitudes) for the ultrasonic input different from harmonic/resonant frequencies of the product for the benefit(s) of optimizing stress relief while avoiding vibration that would damage the product (abstract, P0008-0010, 0022).
In an analogous art, methods of providing stress relief to objects via the application of an ultrasonic input, Wu discloses the technique of using/applying ultrasonic parameters (e.g. frequencies and amplitudes) for the ultrasonic input different from resonate frequency of the object for the benefit(s) of optimizing stress relief and finding the optimum frequency (abstract, P0008).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Mironets in view of Iordache and/or Wu by modifying the determined parameters when the determined frequency corresponds to a resonant frequency of the product for the benefit(s) of optimizing stress relief, avoiding vibrational frequency that would damage the product, and/or finding the optimal ultrasonic parameters for stress relief of the product.
Regarding claim 7, Mironets further suggests the step of determining resonant/fundamental frequencies for the product at various stages of the build because resonant/fundamental frequencies for the product may change (P0023). Mironets fails to disclose the step of avoiding the resonant frequency for the respective layer of the build when applying the ultrasonic input. However, Mironets discloses/envisions to make modifications to the ultrasonic input to ensure that UIT is effective (P0018). 
	In an analogous art, methods of providing stress relief during welding of similar products via the application of an ultrasonic input, Iordache discloses the technique of using/applying ultrasonic parameters (e.g. frequencies and amplitudes) for the ultrasonic input different from harmonic/resonant frequencies of the product for the benefit(s) of optimizing stress relief while avoiding vibration that would damage the product (abstract, P0008-0010, 0022).
In an analogous art, methods of providing stress relief to objects via the application of an ultrasonic input, Wu discloses the technique of using/applying ultrasonic parameters (e.g. frequencies and amplitudes) for the ultrasonic input different from resonate frequency of the object for the benefit(s) of optimizing stress relief and finding the optimum frequency (abstract, P0008).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Mironets in view of Iordache and/or Wu by incorporating the step of avoiding the resonant frequency for the respective layer of the build when applying the ultrasonic input for the benefit(s) of optimizing stress relief, avoiding vibrational/resonant frequency for the respective layer that would damage the respective layer, and/or finding the optimal ultrasonic parameters/frequency for each layer of the build. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironets as applied to claim 1 above, and further in view of Lai (CN 110586941A with full English machine translation – attached).
	Note: Lai can be applied as the primary reference in addition or in lieu of Mironets.
Regarding claim 3, Mironets further discloses wherein the determined parameters include a determined frequency of the ultrasonic input and a determined amplitude of the ultrasonic input (P0023, 0035). 
Mironets fails to disclose the step of tuning the ultrasonic input for each individual layer throughout the build of the product. However, Mironets discloses to tune/change the ultrasonic input throughout the build of the product as the product grows and the product grows after the addition of individual layers (P0023, 0018) and discloses that internal stresses are generated during sintering operations and the addition of each individual layer includes a sintering operation (P0003-0004, 0015). Thus, a person having ordinary skill in the art would have been motivated to incorporate the step of tuning the ultrasonic input for each individual layer throughout the build of the product for the benefit(s) of optimizing/controlling stress relief for each individual layer. 
Additionally, in the same field of endeavor, methods of stress relief in forming a product by additive manufacturing via the application of an ultrasonic input, Lai discloses/suggests controlling/adjusting the ultrasonic input for each individual layer throughout the build of the product for the benefit(s) of optimizing/controlling stress relief for each individual layer and/or improving shape precision of the product (abstract, pg. 4, L9-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Mironets in view of Lai by incorporating the step of tuning the ultrasonic input for each individual layer throughout the build of the product for the benefit(s) of optimizing/controlling stress relief for each individual layer and/or improving shape precision of the product. 
Claim(s) 4-6  and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironets as applied to claim 1 above, and further in view of Lai (CN 110586941A with full English machine translation – attached) and/or Kamel (US 20170059529). 
Regarding claim 4, Mironets further suggests to apply the ultrasonic input after deposition of a layer or a few layers and to avoid increasing fabrication time (P0017, 0019). However, Mironets fails to disclose the step of determining whether ultrasonic input is needed for each individual layer of the build, prior to applying the ultrasonic input. 
In the same field of endeavor, methods of stress relief in forming a product by additive manufacturing via the application of an ultrasonic input, Lai implicitly discloses/suggests the step of determining whether ultrasonic input is needed for each individual layer of the build, prior to applying the ultrasonic input for the benefit(s) of optimizing/controlling stress relief for each individual layer and/or improving shape precision of the product (abstract, pg. 4, L9-6).
In the same field of endeavor, methods of stress relief in forming a product by additive manufacturing, Kamel discloses the technique of determining whether performing of a residual stress reducing process is needed for each individual layer of the build before performing the residual stress reducing process for the benefit(s) of increasing the efficiency of the additive manufacturing process (Fig. 6 and accompanying text).
Furthermore, a person having ordinary skill in the art would have been motivated to incorporate the step of determining whether ultrasonic input is needed for each individual layer of the build, prior to applying the ultrasonic input for the benefit(s) of minimizing fabrication time by avoiding unnecessary steps.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Mironets in view of Lai and/or Kamel by incorporating the step of determining whether ultrasonic input is needed for each individual layer of the build, prior to applying the ultrasonic input optimizing/controlling stress relief for each individual layer, increasing the efficiency of the additive manufacturing process, and/or minimizing fabrication time. 
Regarding claim 5, Mironets further implicitly suggests wherein determining whether ultrasonic input is needed comprises evaluating stored data (shape/geometry and resonant frequency data determined in advance) for each individual layer of the build (P0014, 0023, 0035). Lai also further implicitly discloses/suggests wherein determining whether ultrasonic input is needed comprises evaluating stored data for each individual layer of the build for the benefit(s) of optimizing/controlling stress relief for each individual layer and/or improving shape precision of the product (abstract, pg. 4, L9-6). Kamel discloses the technique of  evaluating stored data for each individual layer of the build to determine whether performing of a residual stress reducing process is needed for the benefit(s) of increasing the efficiency of the additive manufacturing process (P0024, Fig. 6 and accompanying text). Furthermore, a person having ordinary skill in the art would have been motivated to incorporate the step of evaluating stored data for each individual layer of the build when determining whether ultrasonic input is needed for the benefit(s) of increasing accuracy of the determination by basing the determination in experimental/theoretical data obtained stored in advance. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Mironets in view of Lai and/or Kamel by incorporating the step of evaluating stored data for each individual layer of the build when determining whether ultrasonic input is needed for the benefit(s) of increasing accuracy of the determination by basing the determination in experimental/theoretical data obtained stored in advance, improving shape precision of the product, and/or increasing the efficiency of the additive manufacturing process. 
Regarding claim 6, Mironets further suggests wherein determining whether ultrasonic input is needed comprises measuring, by a sensor, whether the product is distorting (P0018). Kamel further discloses to measure, by a sensor, whether the product is distorting to determine whether to perform residual stress reducing process benefit(s) of increasing the efficiency of the additive manufacturing process (Fig. 6 and accompanying text).  
Furthermore, a person having ordinary skill in the art would have been motivated to incorporate the step of measuring, by a sensor, whether the product is distorting when determining whether ultrasonic input is needed for the benefit(s) of ensuring that the ultrasonic input (i.e. stress relied) is needed and/or minimizing fabrication time by avoiding unnecessary stress relief steps.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Mironets in view of Kamel by incorporating the step of measuring, by a sensor, whether the product is distorting when determining whether ultrasonic input is needed for the benefit(s) of ensuring that the ultrasonic input (i.e. stress relief step) is needed, minimizing fabrication time by avoiding unnecessary stress relief steps, and/or increasing the efficiency of the additive manufacturing process.
Regarding claim 10, Mironets further discloses/suggests wherein collecting measurement data of the product during the build (P0018); and storing the measurement data to provide customized stress resolution treatment for build of the product (P0018). Lai also further discloses/suggests the steps of collecting measurement data of the product during the build and storing the measurement data to provide customized stress resolution treatment for build of the product for the benefit(s) of optimizing/controlling stress relief for each individual layer and/or improving shape precision of the product (abstract, pg. 4, L9-6). Kamel further obviates the subject matter of this claim (P0024, Fig. 6, and accompanying text).
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Antikainenatte (WO 2021084162 A1) discloses a method of stress resolution in forming a product by additive manufacturing comprising the steps of applying, by an ultrasonic transducer, an ultrasonic input to resolve stress/deformation as the product is built up and varying the ultrasonic input as a depth of the material incorporated into the product increases (pg. 4, claims 1-6, Fig. 1). 
Balaev (RU 2691447C1) discloses a method of stress resolution in forming a product by additive manufacturing comprising the steps of applying an ultrasonic input concurrent with the step of adding energy to incorporate a material into the product (Abstract,  Fig. 1, )
	XU (CN 106363173 A) discloses a methods of stress relief in forming a product by additive manufacturing via the application of an ultrasonic input (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743